EXHIBIT 10.28

AMENDED AND RESTATED

MANAGEMENT SERVICE CONTRACT

FOR MANAGEMENT BOARD MEMBER

between

Stowe Woodward AG, Am Langen Graben 22, 52353 Düren, represented by its
Supervisory Board, in turn represented by its chairman, Stephen R. Light
(hereinafter the “Company”)

and

Mr. Peter Williamson, Bismarckstraße 3, 69198 Schriesheim.

This Amended and Restated Service Contract for Management Board Member is made
by the parties with effect as of 12 March 2008.

Reference is made to the Management Service Contract for Management Board
Members made as of March 2006 in its amended and restated version between the
Company and Mr. Williamson as subsequently amended and in effect on the date
hereof (the “Original Agreement”).

Now therefore, in consideration of the promises and mutual covenants herein
contained, and intending to be legally bound hereby, Parties hereby agree that
the Original Agreement is amended and restated in its entirety as set forth
below. On this basis the Parties agree upon the following Management Service
Contract (“Service Contract”):

 

1. Position and Scope of Duties

 

1.1 Mr. Williamson has been be appointed as regular member of the Management
Board (Vorstand) of the Company by resolution of the Company’s Supervisory Board
(Aufsichtsrat) effective March 1, 2006. The duration of this Service Contract
shall be in accordance with clause 9.

 

1.2

Together with the other members of the management board, if appointed,
Mr. Williamson shall be responsible for the management of the Company. He shall
represent the Company vis-à-vis third parties together with another member of
the Management Board or with a holder of Prokura. The Supervisory Board of the
Company may resolve at any time that Mr. Williamson may represent the



--------------------------------------------------------------------------------

 

Company alone, and may at any time resolve to withdraw a sole power of
representation. The distribution of responsibilities within the Company’s
management shall be determined by the Supervisory Board.

 

1.3 As member of the Management Board Mr. Williamson (hereinafter the
“Management Board Member” or “MBM”) shall carry the title President—Xerium
Europe. He shall perform his duties by observing the due diligence of a prudent
business man in accordance with the laws, the provisions of this Service
Contract, the Company’s Articles of Association, the standing orders for the
Management Board and the Supervisory Board, resolutions of the Supervisory Board
and resolutions of the Shareholders’ Meeting.

 

1.4 The MBM shall report to the Chief Executive Officer of Xerium Technologies,
Inc. (“Xerium”), and irrespective of his general consultation obligations also
consult with the Chief Executive Officer of Xerium on any issue that is beyond
the ordinary operation of the business. In case of doubt, he shall request
written directions or advice.

 

1.5 The MBM shall work whatever hours are required. His place of work shall be
at his home address, considering the tasks as Managing Director Stowe Woodward
Europe and the relating continuous travel activity. The home work place must be
intended for continuous stay and suitable for the completion of tasks with
regard to the general job requirements. This is confirmed by the MBM by
signature of this Service Contract.

The Company is liable for the costs of appropriate equipment as well as for all
resulting adaptation work. All the necessary work equipment at the home work
place is provided by the Company free of charge, installed properly and
maintained. The Company undertakes to ensure that there exists an insurance
protection for the MBM for the home work place that is comparable to the
insurance at the Company’s location in Düren.

 

1.6 Prior to commencement of work, the MBM shall comply with all standard new
hire procedures of the Xerium group, including, but not limited to, acceptance
of and continued compliance with the Xerium Corporate Code of Business Conduct
and Ethics (the “Code”).

 

2. Other Activities

 

2.1 The MBM shall devote his full working time and ability to the Company’s
business. For the duration of this Service Contract, any other activity, be it
with or without remuneration, is subject to the explicit prior written consent
of the Supervisory Board. Currently such permission exists with respect to
holding a managing director position (“Geschäftsführer”) in Xerium Germany
Holding GmbH, Huyck.Wangner Germany GmbH, Huyck.Wangner Austria GmbH, Xerium
France SAS, Stowe Woodward Sweden AB and Stowe Woodward Finland OY, in which
capacities the MBM shall also report to and take directions from the Chief
Executive officer of Xerium.

 

2



--------------------------------------------------------------------------------

2.2 Academic and journalistic activity shall be permitted, provided that the
Company is informed in advance, and that such activity does not adversely affect
the function and working capacity of the MBM, that a disclosure of confidential
information is not to be expected, and that this does not in any other way
interfere with the interests of the Company.

 

2.3 The MBM may not hold shares or interest in another company (other than
Xerium) that partly or fully competes with or is engaged in business with the
Company, Xerium or any affiliated entity without prior written consent of the
Supervisory Board. The acquisition of shares or interests that do not constitute
a majority in shares or votes, and do not constitute a blocking minority
interest, or permit noticeable influence on the business of such entity in which
shares or interests are held, shall, however, be permitted to the extent not
otherwise in conflict with the Code and the other policies of the Company and
Xerium from time to time in effect.

 

3. Remuneration

 

3.1 Effective as of 1 January 2008, the MBM shall receive an annual base salary
of EUR 306,000 gross, the net amount of which shall be paid in twelve equal
monthly instalments, payable in arrears. The Supervisory Board may review the
base salary annually and in its sole discretion decide whether or not to
increase it.

 

3.2 Subject to the approval of the Compensation Committee of the Board of
Directors of Xerium, the MBM shall be eligible to participate in the annual cash
bonus program of Xerium at a target participation level of 50 percent of the
base salary according to clause 3.1 above, based upon the performance of Xerium
and/or its European operations or such other calculation basis as determined by
Xerium. It is understood between the Parties that any award under the annual
cash bonus program, and their terms, are subject to the approval and discretion
of Xerium, or the Compensation Committee of its Board of Directors,
respectively.

 

3.3 In case of membership in the Company’s Management Board commencing or ending
during any given fiscal year base salary and bonus shall be paid pro-rated per
calendar month.

 

3



--------------------------------------------------------------------------------

4. Other Benefits

 

4.1 Travel expenses and other necessary expenses reasonably incurred by the MBM
in the furtherance of the Company’s business shall be reimbursed in accordance
with the rules and regulations of the Company and the applicable German tax laws
as amended from time to time.

 

4.2 The Company shall provide the MBM with a company car for both business and
private use in accordance with its rules and regulations as amended from time to
time. He shall bear the taxes due on such private use in accordance with German
tax laws. In case of revocation of appointment as MBM, termination of this
Service Contract, or in the event of release from his duties, the MBM shall
return the company car without solicitation, shall have no right of retention,
and shall not be entitled to compensation or replacement, in particular for the
loss of the financial advantage of private use of the company car.

 

4.3 For the term of this Service Contract, the Company shall make an annual
payment in the amount of EUR 25,000 gross into a private pension investment plan
owned by the Company to the benefit of the MBM (direct
insurance—Direktversicherung). The MBM may propose a specific plan. Upon
termination of this Service Contract the Company will take all reasonable steps
to have the plan transferred to the MBM.

 

4.4 To the extent that the MBM is obliged to participate in the German public
social security system (Sozialversicherung), the Company shall contribute half
of the mandatory social security contributions to state unemployment insurance
and old-age pension insurance, with the other half being borne by the MBM. It is
understood that the MDM will opt in to the German public medical insurance
system (Krankenkasse) for himself and its family. The Company shall bear the
employee costs for this option. In case and to the extent that bearing such
contributions constitute a taxable event, the MBM will bear the taxes due.

 

4.5 It is understood by the Parties that any equity award by Xerium, and the
terms of any awards, are at the sole discretion of the Compensation Committee of
the Board of Directors of Xerium, and that the Company cannot be held liable in
connection with equity award grants. Any award granted shall, furthermore, not
entitle the MBM to receive further awards in subsequent periods.

 

4



--------------------------------------------------------------------------------

5. Inability to Perform Duties

 

5.1 In case the MBM is unable to perform his duties under this Service Contract,
be it for health or other reasons, he shall inform the Company immediately. This
obligation to inform also applies to the estimated duration and the reasons for
the inability to perform duties. In case of illness, the MBM shall provide the
Company with a medical certificate regarding the inability to work and its
estimated duration on the third calendar day of his inability to perform his
duties at the latest.

 

5.2 If the MBM is prevented from carrying out his duties under this Contact due
to continued illness not caused by himself, he will be entitled to receive his
base salary in accordance with clause 3.1, above, for a period of up to six
months commencing on the first day of his inability to work, provided that this
Service Contract does not end earlier. A bonus payable in accordance with clause
3.2, above, shall remain unaffected, but shall be reduced pro rata temporis if,
in reference to the full duration of the inability to work, such inability lasts
for more than six months uninterruptedly. In any case, payments received by a
health insurance, in particular sickness benefit and daily benefit, shall be
deducted from the Company’s payments, and the obligation to pay shall cease no
later than the date of termination of this Service Contract.

 

6. Vacation

 

6.1 The MBM shall be entitled to an annual vacation of 30 working days.
Saturdays are not considered working days.

 

6.2 The time of vacation shall be determined in agreement with the Chief
Executive Officer of Xerium, thereby taking into consideration the necessities
of the Company and the personal wishes of the MBM.

 

6.3 Vacation entitlement accrues pro rated month by month through the calendar
year. This also applies to the year in which the MBM commences work with the
Company as well as to the year in which he leaves.

 

6.4 Vacation not taken during the calendar year may only be carried forward to
the next calendar year with the approval of the Company or if it could not be
taken in the preceding year due to the business of the Company requiring the
presence of the MBM. Vacation that cannot be carried forward according to this
rule shall lapse effective December 31 of the same calendar year. Vacation
carried forward must be taken by March 31 of the following calendar year, or
shall then lapse. The MBM shall have no claim to payment in lieu of vacation
entitlements that lapsed unless the vacation was not taken due to a specific
request of the Company.

 

5



--------------------------------------------------------------------------------

6.5 Incidentally, the German Federal Holiday with Pay Act (Bundesurlaubsgesetz)
shall apply mutatis mutandis.

 

7. Secrecy

 

7.1 The MBM shall not disclose to any third party, or use for personal gain, any
confidential technical or other business information that was entrusted to him,
or that has otherwise became known to him and which relates to the Company or to
any affiliated entity. In particular, no information may be disclosed concerning
the organisation of the business, the relations with clients and customers, and
the Company’s technical know-how. This obligation shall not expire upon
termination of this Service Contract but shall continue to remain in force
thereafter.

 

7.2 Business records of any kind, including private notes concerning Company
affairs and activities, shall be carefully kept and shall be used for business
purposes only. No copies or extracts or duplicates of drawings, calculations,
statistics and the like nor of any other business records or documents may be
made for purposes other than for the Company’s business.

 

7.3 The MBM shall return all items pertaining to the Company or any of its
affiliates at the location of its business offices at any time upon request of
the Company and without solicitation in the event the MBM’s appointment is
revoked, or this Service Contract is terminated, or the MBM is released from his
obligation to work. The MBM shall have no right of retention to the
above-mentioned items; no claim to compensation and no right to a replacement.

 

8. Granting of Proprietary Rights

 

8.1 The MBM hereby irrevocably grants the Company the exclusive right,
unrestricted as to time, territory and content, to use work products protected
by copyright or ancillary rights (“Work Products”), which he creates in the
course of performance of his contractual duties hereunder. This irrevocable and
exclusive right shall take effect upon its creation. The MBM is not entitled to
any other use of his Work Products. This grant includes the right of the Company
to use any copyrights and ancillary rights in a tangible and intangible form,
both within and outside Germany, and entitles the Company to assign and
sublicense any such rights to any third person, irrespective of the scope of
application of the sublicense as to time, territory and content.

 

6



--------------------------------------------------------------------------------

The granting of rights includes, but is not limited to:

 

  8.1.1 the right to permanently, temporarily and repeatedly reproduce publish
and distribute any Work Products or parts hereof entirely or partly,
irrespective of medium and form. This applies in particular to the print media,
film, radio and/or digital media, public and private networks of every kind
(Internet, Intranet, extranet, mobile data networks) as well as databases and
electronic carrier media. This right also includes the right to digitize the
Work Product;

 

  8.1.2 the right to translate and edit Work Products or parts hereof as well as
to reproduce and distribute the results of the translation and editing in terms
of the above 8.1.1;

 

  8.1.3 the right to exhibit and publicly present Work Products, including the
right to provide access to them to any third person via public and private
networks, in particular via Internet or any other interactive call or pull
systems, and including the right to introduce the Work Products into and store
them in such systems;

 

  8.1.4 the right to join Work Products or parts hereof with other works, parts
of works or any other information and to exploit, use or edit the result in any
form, in particular in the actions mentioned above in 8.1.1 – 8.1.3.

 

8.2. The MBM’s rights existing in accordance with Section 38 para. 1 sentence 2
German Copyright Act (Urheberrechtsgesetz) are explicitly excluded. Furthermore,
the MBM waives any of his possible author’s personal rights existing with regard
to the Work Products as far as they may affect the undisturbed use by the
Company. In particular, the MBM waives his right to publish the Work Products
and consents to modifications of his work within a scope customary in the
industry. The MBM’s right to prohibit distortions, other impairments or uses
which are capable endangering the legitimate intellectual and personal interests
intrinsic to the work remain unaffected.

 

8.3 In addition, the MBM assigns all rights with regard to any data bases
created within the scope of his contractual duties in such manner that the
Company is the producer of the data bases according to Section 87a German
Copyright Act (Urheberrechtsgesetz).

 

8.4 The MBM grants the Company the right to assign all of the rights referred to
under the paragraphs 9.1 — 9.3 above to third parties and to permit them to
exploit the Work Products both within and outside Germany.

 

7



--------------------------------------------------------------------------------

8.5 The above granting of all rights to use and to exploit the Work Products is
deemed to be remunerated in full by the salary agreed to in 4.

 

8.6 The MBM hereby irrevocably and completely grants the Company all patentable
inventions, inventions that may be registered as utility models and suggestions
for technical improvements made by the MBM as well as work products protected by
industrial property rights. The MBM is obliged to immediately disclose to the
Company any inventions and suggestions for technical improvement he makes within
the scope of this Service Contract. The MBM will assist the Company with the
registration of industrial property rights on behalf of the Company to the best
of his ability, and will, in particular, make the necessary declarations to the
respective registration authority and present the necessary documents.

 

8.7 In addition, all other work products created by the MBM during and in
connection with this Service Contract belong to the Company and no additional
remuneration shall be payable by the Company. The MBM is obliged to offer any
other work products first to the Company for the purpose of exploitation.

 

9. Term and Termination

 

9.1 This Service Contract is concluded for the time period of appointment of the
MBM as member of the Management Board of the Company and will end without
requiring termination by either Party upon the end of the appointment of the MBM
or the revocation of appointment, or the MBM leaving the Company’s Management
Board for other reasons (such as stepping down from office), whatever is
earlier.

 

9.2 As of the effective date of revocation of appointment as Member of the
Company’s Management Board the Company may revocably or irrevocably release the
MBM from his obligation to work while continuing to pay his base salary
according to clause 3.1, except that this Service Contract ends with the
revocation anyway. Other benefits and advantages will not be granted during a
release period.

In case of irrevocable release from the obligation to work any accrued vacation
shall be set off against the release period. Any income received for providing
service to a third party during a period of irrevocable release shall be
deducted from the continued payment of the base salary. The MBM is obliged to
inform the Company of such third party income without delay and without
solicitation.

 

8



--------------------------------------------------------------------------------

9.3 The MBM is aware that the Company currently is in the process of changing
its legal form from a stock corporation (Aktiengesellschaft—AG) to a limited
liability company in accordance with German law (Gesellschaft mit beschränkter
Haftung—GmbH). It is expected that such transformation will be completed within
a year. Upon such transformation being completed, it is intended to appoint the
MBM as Managing Director (Geschäftsführer) of the GmbH. Upon such transformation
this Service Contract shall not terminate with the end of the appointment of the
MBM as member of the Company’s Management Board, but shall continue for an
indefinite period of time, and may be terminated by either Party with a notice
period of twelve months effective to the end of any given calendar month. The
same notice period shall apply for either Party in case the MBM is not appointed
Managing Director upon transformation into a GmbH or should a GmbH not be
created. Upon continuation of this Service Contract after transformation its
provisions shall apply mutatis mutandis insofar as they are specific to an AG
and a member of the Management Board of an AG; in particular, references to the
Supervisory Board shall be replaced by references to the shareholders of the
GmbH, except that the GmbH then also has a supervisory board with similar tasks
and scope.

 

9.4 Either Party’s right to terminate this Service Contract for important cause
with immediate effect shall remain unaffected. An important cause shall in
particular be deemed to exist in case the Supervisory Board or any other
competent body revokes the appointment of the MBM.

 

9.5 Notice of termination must be given in written form.

 

9.6 If this Service Contract is validly and regularly terminated by the Company
either (a) prematurely before the end of its applicable term or (b) in case of
the Management Board Member continuing to act as Managing Director of the GmbH
in accordance with Section 9.3 of this Service Contract, he shall receive a
Severance Pay (as defined below), provided all of the following three conditions
are met: (i) the Company releases the Management Board Member from his
obligation to work in accordance with Section 9.2 of this Service Contract or
terminates regularly in accordance with Section 9.3 of this Service Contract;
(ii) the termination is made for reasons other than inability of the Management
Board Member to provide his services under this Service Contract or violation of
his contractual or legal duties; and (iii) the notice of termination is issued
within one year following a Xerium Change of Control.

“Xerium Change of Control” shall mean any of the following which takes place
after the date hereof: (i) any Person or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Act”),
other than Xerium Technologies, Inc. or any of its subsidiaries or any

 

9



--------------------------------------------------------------------------------

trustee or other fiduciary holding securities under an employee benefit plan of
Xerium Technologies, Inc. or one of its subsidiaries or any Apax Party becomes a
beneficial owner, directly or indirectly, in one or a series of transactions, of
securities representing fifty percent (50%) or more of the total number of votes
that may be cast for the election of directors of Xerium Technologies, Inc.;
(ii) any merger or consolidation involving Xerium Technologies, Inc. or any sale
or other disposition of all or substantially all of the assets of Xerium
Technologies, Inc., or any combination of the foregoing, occurs and the
beneficial owners of Xerium Technologies, Inc.’s voting securities outstanding
immediately prior to such consolidation, merger, sale or other disposition do
not, immediately following the consummation of such consolidation, merger, sale
or other disposition, hold beneficial ownership, directly or indirectly, of
securities representing fifty percent (50%) or more of the total number of votes
that may be cast for election of directors of the surviving or resulting
corporation in the case of any merger or consolidation or of the acquiring
Person or Persons in the case of any sale or other disposition; or (iii) within
twelve (12) months after a tender offer or exchange offer for voting securities
of Xerium Technologies, Inc. (other than by Xerium Technologies, Inc. or any of
its Subsidiaries), individuals who are Continuing Directors shall cease to
constitute a majority of the Board of Directors of Xerium Technologies, Inc. For
the purpose of this definition, (i) the term “beneficial owner” (and correlative
terms, including “beneficial ownership”) shall have the meaning set forth in
Rule 13d-3 under the Act, (ii) “Apax Party” means Apax WW Nominees Ltd.,
Apax-Xerium APIA LP, Apax Europe IV GP and their respective affiliates and
(iii) “Continuing Director” means each individual who was a director of Xerium
Technologies, Inc. immediately prior to the event in question and each
individual whose election as a director by the Board of Directors of Xerium
Technologies, Inc. or whose nomination for election by the stockholders of
Xerium Technologies, Inc. was approved by a vote of two-thirds of the directors
then still in office who were directors immediately prior to such event or whose
election or nomination was previously so approved.

The “Severance Pay” shall amount to six months base salary. The resulting net
amount after legally required deductions and withholdings shall be paid with the
last salary payment made to the Management Board Member at the end of his notice
period. For the avoidance of doubt it is agreed that a termination for
exceptional cause in accordance with Section 9.4 of this Service Contract shall
in no case entitle the Management Board Member to a Severance Pay.

 

10. Final Provisions

 

10.1 This Service Contract represents the entire agreement and understanding of
the Parties. Chargeable times of previous employment do not exist.

 

10



--------------------------------------------------------------------------------

10.2. Any amendments of or additions to this Service Contract, including this
clause on written form, are only effective if made in written form.

 

10.3. If one of the provisions of this Service Contract is held to be invalid,
the remaining provisions will remain valid. The invalid provision shall be
replaced by a valid one, which is as close as possible to the economic effect of
the invalid provision. The same shall apply in the event that the Service
Contract is found to be incomplete.

 

10.4 In the event of disputes in connection with this Service Contract the place
of jurisdiction shall be the corporate seat of the Company.

 

10.5 This Service Contract shall be governed and construed in accordance with
the laws of the Federal Republic of Germany.

 

March 12, 2008 Youngsville, North Carolina USA     Germany 12 March 2008 Place,
Date     Place, Date /s/ Stephen R. Light     /s/ Peter Williamson Company,
represented by its     MBM Supervisory Board, in turn represented     by its
Chairman Stephen R. Light    

 

11